        Case 1:20-cv-00710-GSA Document 7 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   STARLENA FLEMING,                                     1:20-cv-00710-GSA (PC)

10                      Plaintiff,
                                                           ORDER TO SUBMIT NEW, COMPLETED
11          v.                                             APPLICATION TO PROCEED IN FORMA
                                                           PAUPERIS OR PAY FILING FEE WITHIN
12   CDCR-CCWF, et al.,                                    THIRTY (30) DAYS

13                      Defendant.
14

15          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C. '

16   1983. On May 21, 2020, Plaintiff filed the Complaint commencing this action, together with an

17   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

18   However, Plaintiff’s application to proceed in forma pauperis was deficient because Plaintiff

19   failed to complete the application. On page 2, Plaintiff answered “Yes” to question 3-e: “Have

20   you received any money from the following sources over the last twelve months? But Plaintiff

21   did not respond to the second part of the question: “If the answer to any of the above is “yes,”

22   describe by that item each source of money. Also state the amount received and what you expect

23   you will continue to receive (attach an additional sheet if necessary).”
            Plaintiff shall be granted another opportunity to file a new, completed application to
24
     proceed in forma pauperis, within 30 days.
25
            Accordingly, IT IS HEREBY ORDERED that:
26
            Within thirty (30) days of the date of service of this order, Plaintiff shall submit the
27
     attached application to proceed in forma pauperis, completed and signed, or in the alternative,
28
                                                       1
        Case 1:20-cv-00710-GSA Document 7 Filed 05/29/20 Page 2 of 2

 1   pay the $400.00 filing fee for this action. Plaintiff is not required to submit another copy of his

 2   prison trust account statement. No requests for extension will be granted without a showing of

 3   good cause. Failure to comply with this order will result in dismissal of this action.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 28, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
